UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD ANTHONIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (4:98-cr-00144-MR-1; 1:06-cv-00193-MR)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se.            Corey F. Ellis,
Jerry Wayne Miller, OFFICE OF THE UNITED             STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd Anthonie Williams appeals the district court’s

order denying his “Request for a Certificate of Appealability.”

We   have   reviewed   the    record   and   find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States   v.   Williams,   Nos.      4:98-cr-00144-MR-1;

1:06-cv-00193-MR (W.D.N.C. Oct. 2, 2007).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       2